DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/7/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morales (US 2011/0008884).
Regarding claim 1, Morales teaches a cassette comprising a planar base (30) having a first surface and an opposing second surface and an outer peripheral edge, wherein the second surface includes an area comprising a plurality of protuberances (52) and configured to attach and maintain orientation of a frozen tissue specimen block; and a removable lid (40) having a first side and a second side, wherein the first side defines a continuous planar surface and the second side defines a recessed portion configured to cover a frozen tissue specimen block and an outer rim configured to engage with the outer peripheral edge of the base, wherein the outer rim does not form part of the recessed portion, wherein the area of the base and the recessed portion of the lid are aligned.  (Refer to Figure 3)
Regarding claim 2, the article stores a frozen tissue specimen block between the base and the lid.
Regarding claim 3, the lid has four sides and the outer rim of the lid comprises a ridge on only three sides of the lid.  (Refer to Figure 6)
Regarding claim 4, the base has four sides and the second surface of the base comprises a ridge on only three sides of the base configured to receive a tissue specimen mold.  (Refer to Figure 8A)
Regarding claim 5, the planar base does not include any extending walls at the peripheral edge. (Refer to Figure 8A)
Regarding claim 6, the second side of the lid further defines a slot contiguous with the outer rim and the slot is configured to engage with the ridge of the base.  (Refer to Figure 8A)
Regarding claim 8, wherein the base and the lid are configured for snap fitting together.  (Refer to Figures 6 and 8A)
Regarding claim 8, a base (30) having a first surface and an opposing second surface and an outer peripheral edge, wherein the second surface includes an area comprising a plurality of protuberances and configured to attach and maintain orientation of a frozen tissue specimen block; a removable lid (40) having a (i) first side and a second side, wherein the first side defines a continuous planar surface and the second side defines a recessed portion configured to cover a frozen tissue specimen block and (ii) an outer rim configured to engage with the outer peripheral edge of the base; a slotted U-shaped clamp configured to receive the base and a tissue specimen mold that is aligned with the area of the base; and a chuck configured for mounting at least the base onto a cryostat.  (Refer to Figures 11 and 12)
Regarding claim 9, the lid has four sides and the outer rim of the lid comprises a ridge on only three sides of the lid. (Refer to Figure 11)
Regarding claim 10, the base has four sides and the second surface of the base comprises a ridge on only three sides of the base configured to receive a tissue specimen mold. (Refer to Figure 11)
Regarding claim 11, the chuck defines a peripheral raised rim that is configured to receive the base.  (Refer to Paragraph [0048-0049])
Regarding claim 16, the base includes a circular ridge.  (Refer to Figure 11)
Regarding claim 17, a circular mold.
Regarding claim 19, a planar base (30) having a first surface and an opposing second surface and an outer peripheral edge, wherein the second surface includes an area comprising a plurality of protuberances and configured to attach and maintain orientation of a frozen tissue specimen block; a removable lid (40) having a first side and a second side, wherein the first side defines a continuous planar surface and the second side defines a recessed portion configured to cover a frozen tissue specimen block; and a mold disposed between the planar base and the removable lid; (Refer to Figure 11) wherein the area of the base comprising a plurality of protuberances, the recessed portion of the lid, and the mold are aligned.  (Refer to Figure 11)
Regarding claim 20, the mold is circular.  (Refer to Figure 11)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798